Citation Nr: 1339838	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  07-10 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse, B.S.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1950 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas. 

In May 2008, the Veteran and his spouse testified before a Decision Review Officer in Waco, Texas.  A transcript of that hearing is of record.

This matter was previously before the Board in May 2009, September 2012, and May 2013 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The earliest clinical evidence of a low back disability is in 2003, more than 50 years after separation from service.

2.  The competent credible evidence of record is against a finding that the Veteran has a low back disability causally related to, or aggravated by, active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in August 2005 and July 2009, and the claim has been subsequently readjudicated. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), VA and private medical records, and the statements of the Veteran and his spouse in support of the claim.  The claims file also reflects that a portion of the Veteran's STRs were affected by a fire.  Notably, the Veteran has not averred that he had treatment for his low back in service.  

During the pendency of his claim, the Veteran has alleged different times of treatment at a VA facility in the 1970s.  A Central Texas Veterans Health Care System response, received in October 2007, reflects that no treatment records were found for the time period January 1, 1977 to December 31, 1979.  A response from the Central Texas Health Care System reflects that the Veteran did not have any medical documents from January 1, 1972 to January 1, 1974.  Correspondence from Central Texas Veterans Health Care System, dated in October 2012, reflects that it does not have medical records for the Veteran from January 1, 1970 to January 31, 1972.  An October 2013 formal finding on the unavailability of VA treatment records from January 1, 1974 to January 1, 1977 is associated with the claims file.  Thus, the Board finds that VA does not have a further duty to assist the Veteran in obtaining any alleged VA records.  

In its most recent remand, the Board also noted that there may be pertinent private medical records which are not associated with the claims file.  In May 2008, the Veteran completed a VA Form 21-4142 for medical providers "S. and W." in Temple, Texas for 2004.  However, a treatment record from "S. and W." dated January 2, 2004 reflects that the Veteran was seen prior to 2004.  In addition, a January 26, 2004 record reflects that the Veteran had been seen by D.S. of "S. and W." in August 2003 and "continues with significant low back and thigh pain, with his low back pain being a little worse."  Despite a request from VA, such records have not been provided to VA.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
 
The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion has been obtained.  Examinations and/or opinions were obtained in 2010 and 2013.  The reports, when taken together, provide an adequate rationale based on the Veteran's history and clinical findings.   
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has a low back disability due to a bayonet training exercise in Japan in 1950, during which another service member flipped him onto his back, causing injury.  An essential element of a claim for service connection is evidence of a current disability.  Private clinical records reflect diagnoses of degenerative disc disease and spinal stenosis.  Thus, the first element has been met.

A second requirement for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRS are negative for complaints of, or treatment for, the back.  As indicated above, the Board acknowledges that some of the Veteran's service treatment records are not of record, as they were apparently destroyed in the 1973 fire at the National Personnel Records Center.  The available records reflect complaints of the clavicle, and inguinal swelling.  There is also a record notation which reflects that the Veteran reported that while in judo, he had been struck by a bayonet and had complaints of the left shoulder; unfortunately the page (abbreviated clinical record) is partially burned.  However, an additional record, which is also partially burned, reflects that the Veteran had a fracture of the clavicle.  It reflects that in January 1951 while at Camp Cooke, California , the Veteran jumped and struck a bayonet against a sand bag and struck his left shoulder on the ground while engaged in judo.  Both reports reflect an injury to the clavicle or shoulder; however, neither report reflects an injury to the back.  In addition, the Veteran has not contended that he injured his back at Camp Cooke, and has stated that he did not seek treatment for a back injury in service. 

The Veteran stated in his VA Form 9, that he was a Combat Medic and treated himself for his back injury because he was the only medical person available.  In addition, he informed a VA examiner that he did not seek treatment because he thought the symptoms would go away.  In a statement dated in September 2006, the Veteran asserted that he hurt his back "as a result of bayonet training in Camp Mcnair, Japan" (See VA Form 21-4138).  The Veteran testified at the DRO hearing that while in Japan, he injured his back during bayonet training.  He reported that another person flipped him and he fell down the wrong way and hurt his back.  He reported that he did not seek treatment and that he did not believe that an aid station was available.  He reported that he heard a popping or snap of the back and that ever since he has had problems with his back.  He testified that he was treated when he got out of service. 

The Veteran's October 1952 report of medical examination for release from active duty (separation) purposes reflects that his spine was normal upon clinical examination.   The report reflects that the Veteran had had recurrent sore throats and chancroid one year earlier without recurrence.  The Board finds that if the Veteran had had recurrent complaints of the back, it would have been reasonable for it to have been noted on the October 1952 report of medical examination for separation purposes.  In addition, the Board notes that the Physical profile reflects that the Veteran had a "1" for the lower extremities, to include the lower spine.  A "1" reflects that the Veteran had a high level of medical fitness with regard to the lower spine (i.e. he did not have any limitations). See AR 40-501.

The Board acknowledges that in its 2009 remand, it noted that the Veteran was awarded the Combat Medic Badge and that his credible testimony and documented combat service establish service incurrence.  However, in reviewing the records and dates of service, the Board notes that the Veteran contends that his back incident occurred in Japan.  The Veteran did not serve in combat in Japan.  Moreover he has contended that the alleged injury occurred during training, and not in combat.  Thus, the Veteran is not entitled to the "combat presumption" of 38 U.S.C. § 1154 (b), 38 U.S.C.A. and §38 C.F.R. § 3.304. 

Moreover, even if the Veteran were entitled to the "combat presumption", the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected. See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition. Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996). 

The Veteran is competent to report that he fell on his back in service; however, the clinical evidence reflects that any injury to the back was acute and transitory, as his spine was normal upon separation in 1952.   

The first clinical evidence of the Veteran's low back pain is in 2003.  An October 2003 VA outpatient treatment record reflects that the Veteran complained of low back pain, when walking and standing.   A January 2004 private record (S. and W.) reflects that the Veteran was seen in August 2003 and "continues with significant low back and thigh pain, with his low back pain being a little worse."  He was diagnosed with lumbar spinal stenosis.  The record further reflects that the Veteran was informed that his back pain is due to multilevel degenerative changes.  

A January 2004 record of a CT of the lumbar spine reflects an impression of moderate to severe central canal stenosis at L3-4 with severe central canal stenosis at L4-5, and severe neural foraminal narrowing bilaterally at L5-S1 with crowding and possible impingement of the exiting nerve roots.  In March 2004, the Veteran underwent surgery for his spine.  Post surgery records reflect continued complaints of back pain. 

The Veteran separated from service in 1952.  The earliest clinical evidence of record of back complaints is from 2003, more than 50 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board has reviewed the clinical records from 2003 and 2004, and they do not reflect complaints of continued back symptoms since service, or that the Veteran had an injury in service with chronic pain, or that he had been under treatment for his back since the 1950s.
 
The Veteran contends that he sought treatment after service from a chiropractor, to include in the 1950s; no such records are associated with the claims file.  The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  In the present case, the Board has considered the Veteran's allegations of treatment, but also the finding of a normal spine upon separation.
 
A third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that this third requirement for service connection has not been met.  When, as here, at least a portion of the service records cannot be located, through no fault of the veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996). 
 
The Veteran underwent an examination in May 2010.  The May 2010 VA examiner, who additionally authored a December 2010 addendum, opined that it is less likely as not that the Veteran's current back disability is caused by service.  She stated, in pertinent part, as follows:

Osteoarthritis is part of the natural process of growing older.  As we age, the water content of the cartilage increases, and the protein makeup of cartilage degenerates.  Repetitive use of the worn joints over the years can irritate and inflame the cartilage, causing joint pain and swelling.  Loss of the cartilage cushion causes friction between the bones, leading to pain and limitation of joint mobility.  Inflammation of the cartilage can also stimulate new bone outgrowths (spurs, also referred to as osteophytes) to form around the joints.  In advanced cases, there is a total loss of cartilage cushion between the bones of the joints.  Obesity causes osteoarthritis by increasing the mechanical stress on the cartilage.  In fact, next to aging, obesity is the most powerful risk factor for osteoarthritis of the knees.  Veteran had a [body mass index] of 40.5 and classified as morbidly obese on the day of the exam.  Review of his C-File shows that on [March] 11, 2004, he had lumbar surgery for spinal stenosis; decompression with bilateral foraminotomies L2-3, L3-4, L4-5, L5-S1; arthrodesis and instrumentation at L4-5.  He also had a surgical history of a total hip replacement in 2002.  Review of his [service medical records] and C-file shows that when he was discharged on October 7, 1952 the SF 88 Report of Medical Examination showed a normal spine.  There was no evidence found of in service treatment of a back condition.  Based on review of the entire C-File, lack of diagnosis of back condition during military service, current diagnosis of osteoarthritis (multiple documentation from civilian providers annotating osteoarthritis and degenerative changes of his spine and joints), the veteran's back condition is less likely as not (less than 50/50 probability) caused by or a result of disease or injury in service.  

The Board remanded the claim to obtain another VA examination because this examiner did not consider the Veteran's reports of self-treatment in service and continuous symptomatology since service.  Nevertheless, the Board notes that the evidence reflects that the Veteran was a farmer for four decades after service, was 75 at time of complaints in 2003 and diagnoses in 2004, and has been obese for a number of years.  (A February 2004 record reflects severe total obesity for a number of years.)  Thus, the examiner's rationale with regard to age, repetitive use of the joints, and obesity is supported by the record. 

The claims file also includes a March 2013 VA opinion.  The clinician considered the Veteran's statements that he started to have pain in the low back in service after being flipped and pushed by another soldier during bayonet training.  The clinician also considered the Veteran's statement that soon after he left service, he was seen by a chiropractor for back pain.  The clinician opined, based on the Veteran's history, that the Veteran experienced lumbago-muscle spasm and not damage to the bone of the spine, when he was injured in 1952.  The clinician opined that the Veteran's current diagnoses of spinal stenosis and DDD of the spine have nothing to do with lumbar strain in service.  

In sum, the evidence of record does not reflect that the Veteran's current spinal stenosis and DDD of the spine are causally related to, or have been aggravated by, service.  To the contrary, the record reflects that his low back disability is more likely due to his age and obesity.  Neither the Veteran, nor his spouse, has been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to spinal stenosis and degenerative disc disease coupled with advanced age and obesity.  The back disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board acknowledges that the Veteran received the Combat Medic Badge in service; thus, he has had some experience and/or training in the medical profession.  However, the evidence does not that he has experience and training with regard to osteoarthritis, obesity, and advanced age, and such elements are not likely to be found in combat or combat medic training.  Moreover, the evidence reflects that the Veteran has worked, post-service, as a farmer and not in the medical profession.  The Board finds that the opinions of the physicians and physician assistant associated with the claims file are more probative than that of the Veteran, as they have more medical education.  While the Veteran is competent to report pain in service, he has not been shown to be able to make a competent etiology finding as to his current diagnoses.  

Based on the record as a whole, the Board finds that the competent credible evidence of record is against a finding that the Veteran has a low back disability due to, or aggravated by, service.  Thus, service connection is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


